NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0366n.06

                                            No. 21-2922

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                  FILED
                                                                                 Sep 08, 2022
                                                                             DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                         )
                                                  )
        Plaintiff-Appellee,                       )         ON APPEAL FROM THE
                                                  )         UNITED STATES DISTRICT
v.                                                )         COURT FOR THE WESTERN
                                                  )         DISTRICT OF MICHIGAN
CHARLES MAURICE LEVY,                             )
                                                  )
                                                                   OPINION
        Defendant-Appellant.                      )
                                                  )


Before: MOORE, THAPAR, and LARSEN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Charles Maurice Levy pleaded guilty to a

felon-in-possession charge.      On appeal, he challenges the procedural and substantive

reasonableness of his sentence. We AFFIRM.

                                       I. BACKGROUND

       On November 3, 2020, police officers responded to a complaint that an individual holding

a gun repeatedly drove past a residence and threatened to “shoot up the house.” R. 49 (Presentence

Investigation Report (PSR) ¶ 11) (Page ID #153). The same complainant contacted the police the

following day, stating that the same individual was screaming outside of the complainant’s house.

Id. ¶ 13 (Page ID #154). Upon arriving, the police observed a vehicle outside the home. Id. They

attempted to pull the vehicle over, but it drove off. Id.
No. 21-2922, United States v. Levy


        When the vehicle stopped, Charles Levy and Nicole White got out of the car. Id. ¶ 14

(Page ID #154). Levy told the officers that there were two guns in the car but denied that the guns

were his. Id. The police searched Levy and White. Id. ¶ 15 (Page ID #154). They found small

amounts of methamphetamine on both Levy and White and several firearms in the car. Id.

        Levy pleaded guilty to count one of the superseding indictment: being a felon in possession

of a firearm. R. 53 (Minutes) (Page ID #209); see R. 22 (Superseding Indictment at 1) (Page ID

#50). The guidelines range was 63 to 78 months. R. 67 (Tr. at 5) (Page ID #270). Pointing

primarily to the seriousness of the offense, the district court sentenced Levy to 78 months of

incarceration. Id. at 14 (Page ID #279). Levy timely appealed. R. 57 (Notice of Appeal) (Page

ID #224).

                                           II. ANALYSIS

A. Standard of Review

        On appeal, Levy challenges the procedural and substantive reasonableness of his sentence.

We typically review a sentence’s reasonableness for an abuse of discretion. Gall v. United States,

552 U.S. 38, 41 (2007). Because Levy did not make a procedural-reasonableness objection at

sentencing, even after the opportunity to raise further objections, we review this issue for plain

error. United States v. Vonner, 516 F.3d 382, 385 (6th Cir. 2008) (en banc). To succeed on plain

error review, Levy must “show (1) error (2) that ‘was obvious or clear,’ (3) that ‘affected [his]

substantial rights’ and (4) that ‘affected the fairness, integrity, or public reputation of the judicial

proceedings.’” Id. at 386 (quoting United States v. Gardiner, 463 F.3d 445, 459 (6th Cir. 2006)).

B. Procedural Reasonableness

        A sentence is procedurally unreasonable if the district court “fail[ed] to calculate (or

improperly calculate[ed]) the Guidelines range, treat[ed] the Guidelines as mandatory, fail[ed] to
                                                2
No. 21-2922, United States v. Levy


consider the § 3553(a) factors, select[ed] a sentence based on clearly erroneous facts, or fail[ed] to

adequately explain the chosen sentence.” Gall, 552 U.S. at 51. Levy argues that the district court

abused its discretion by failing to consider his positive characteristics.

       The district court considered all the § 3553 factors and explained the basis for the sentence.

R. 67 (Tr. at 11–15) (Page ID #276–80). With respect to “the history and characteristics of the

defendant,” 18 U.S.C. § 3553(a)(1), the district court noted Levy’s age, education, children,

upbringing, addiction issues, and prior criminal history, R. 67 (Tr. at 12) (Page ID #277). The

district court considered these issues, but it also expressed concern that this was “one of the more

serious [felon-in-possession cases] that [it] ha[d] encountered.” Id. at 14 (Page ID #279). In

particular, the district court noted that Levy “used [the gun] to threaten somebody who obviously

took that threat very seriously,” and pointed to the victim impact statement which expressed the

victim’s fears about his safety. Id. at 12 (Page ID #277); see R. 52-1 (Victim Impact Statement)

(Page ID #205–08).

       The district court did not mention one specific circumstance that Levy now raises on

appeal: a letter stating that Levy helped another individual when a truck was stolen. Appellant

Br. at 7–8, 14. But the district court did not need to mention this letter. “Although Congress

requires a court to give ‘the reasons’ for its sentence, it does not say that courts must give the

reasons for rejecting any and all arguments made by the parties for alternative sentences.” Vonner,

516 F.3d at 387 (quoting 18 U.S.C. § 3553(c)). The district court did not plainly err.

C. Substantive Reasonableness

       Next, Levy challenges the substantive reasonableness of his sentence.             His within-

guidelines sentence is presumptively reasonable. Vonner, 516 F.3d at 389. Levy argues that his

sentence was substantively unreasonable because the district court placed too much weight on his
                                              3
No. 21-2922, United States v. Levy


negative characteristics and ignored the positive ones. See United States v. Demma, 948 F.3d 722,

727 (6th Cir. 2020) (explaining that a sentence may be substantively unreasonable if “the court

placed too much weight on some of the § 3553(a) factors and too little on others” (citation

omitted)); Appellant Br. at 16. As discussed above, however, the district court appropriately

considered Levy’s history and characteristics. Regardless of whether we would have imposed the

same sentence, we cannot say that Levy’s within-guidelines sentence was substantively

unreasonable.

                                     III. CONCLUSION

       For the foregoing reasons, we AFFIRM.




                                               4